                            3:21-cv-03180-SEM-TSH # 1          Page 1 of 13
                                                                                                        E-FILED
                                                                             Friday, 30 July, 2021 01:34:50 PM
                                                                                 Clerk, U.S. District Court, ILCD

                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE CENTRAL DISTRICT OF ILLINOIS

                                                   :
 BRITTANY FERGUSON,                                :
 individually and on behalf of all others          :
 similarly situated,                               :
                                                   : Case No.
                   Plaintiff,                      :
          vs.                                      : State Court Case No. 2021 L 000101
                                                   :
 TARTE COSMETICS, INC.,                            :
                                                   :
                   Defendant.                      :
                                                   :

                             NOTICE OF REMOVAL OF TARTE, INC.

         Defendant Tarte, Inc. (improperly named as “Tarte Cosmetics, Inc.” in Plaintiff’s

Complaint) (“Defendant” or “Tarte”), by and through its counsel, Blank Rome LLP, pursuant to

28 U.S.C. §§ 1332, 1441, 1446, 1453, and 1711, and the Local Rules of the United States District

Court for the Central District of Illinois (the “Local Rules”), hereby removes this action from the

Circuit Court of Sangamon County, Illinois, Law Division (“State Court”), to the United States

District Court for the Central District of Illinois. In support thereof, Defendant states as follows:

                                          BACKGROUND

         1.       Defendant exercises its rights under the provisions of 28 U.S.C. §§ 1331, 1332,

1441, and 1446 to remove this case from the State Court where this case is pending under the name

and style of Brittany Ferguson v. Tarte Cosmetics, Inc., Case No. 2021 L 000101.

         2.       28 U.S.C. § 1441(a) provides any civil action brought in a State court of which the

district courts of the United States have original jurisdiction may be removed by the defendant to

the U.S. district court for the district and division embracing the place where such action is

pending.




162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1          Page 2 of 13




        3.      This is a civil action instituted in the State Court that has not been tried.

        4.      On June 17, 2021, Plaintiff Brittany Ferguson (“Plaintiff” or “Ferguson”) filed her

original Class Action Complaint (the “Complaint”) in the State Court. A true and correct copy of

the available file, including the Complaint, Exhibit A1, and operative Affidavit of Process,

Exhibit A4, is attached hereto.

        5.      As set forth below, the State Court Docket and Affidavit of Service reflect that

Defendant allegedly received a copy of the Summons and Complaint on July 1, 2021; this Notice

is thus timely under 28 U.S.C. §§ 1446(b) and 1453. See Ex. A4.

        6.      As more fully set forth below, this case is properly removed to this Court under 28

U.S.C. § 1441 because this Court has original jurisdiction pursuant to 28 U.S.C. § 1332(d)(2), in

that Plaintiff’s action constitutes a class action—as defined in 28 U.S.C. § 1332(d)(1)(B)—

pursuant to the Class Action Fairness Act, codified at 28 U.S.C. §§ 1332(d) and 1453 (“CAFA”).

                               SUBJECT MATTER JURISDICTION

                  THIS CLASS ACTION IS REMOVABLE UNDER THE
                CLASS ACTION FAIRNESS ACT, 28 U.S.C. §§ 1332(d), 1453

        7.      CAFA, 28 U.S.C. § 1332(d), was enacted “to facilitate adjudication of certain class

actions in federal court.” See Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct. 547, 554

(2014). Accordingly, CAFA expands jurisdiction for diversity class actions by creating federal

subject matter jurisdiction if: (1) a class has 100 or more class members; (2) at least one class

member is diverse from at least one defendant (i.e., “minimal diversity”); and (3) there is more

than $5 million, exclusive of interest and costs, in controversy in the aggregate. See 28 U.S.C. §

1332(d); see also Roppo v. Travelers Commer. Ins. Co., 869 F.3d 568, 578 (7th Cir. 2017).

        8.      As set forth below, this Court has subject matter jurisdiction pursuant to CAFA

Section 1332(d)(2) because: (1) this case is a class action as defined in 28 U.S.C. § 1332(d)(1)(B);


                                                   2
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1         Page 3 of 13




(2) at least one member of the putative class is a citizen of a state different from any defendant;

and (3) there is more than $5 million, exclusive of interest and costs, in controversy in the

aggregate. Because all three requirements have been met, removal is appropriate.

        I.      The Minimal Diversity of Citizenship Requirement is Satisfied.

        9.      At the time Plaintiff commenced this action against Defendant in State Court, and

now at the time of removal, there was and is minimal diversity of citizenship as contemplated by

Section 1332(d)(2)(A) of CAFA.

        10.     CAFA provides that the minimal diversity requirement is met if any member of a

class of plaintiffs is a citizen of a state different from any defendant. 28 U.S.C. § 1332(d)(2)(A).

This requirement is met here, as Defendant is a citizen of a different state than the named Plaintiff.

        11.     The Complaint identifies the named Plaintiff as a citizen of Illinois. Ex. A1 ¶ 1.

        12.     The Complaint also identifies Defendant as being incorporated in New York. Id. ¶

2.

        13.     For purposes of diversity citizenship under 28 U.S.C. §§ 1332(a) and (d), Defendant

is a citizen of a state other than the state of Illinois.

        14.     As a citizen of New York, Defendant is a citizen of a state other than the state of

citizenship of at least one named Plaintiff identified in the Complaint; accordingly, diversity of

citizenship is established under 28 U.S.C. § 1332(d)(2)(A).

        II.     The Amount in Controversy Requirement Under CAFA is Satisfied Because
                the Aggregate Amount in Controversy Exceeds $5,000,000.

        15.     Under CAFA, the claims of the individual plaintiffs in a class action are aggregated

to determine if the amount in controversy exceeds the sum or value of $5,000,000. See 28 U.S.C.

§§ 1332(d)(6), (d)(11).




                                                     3
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1          Page 4 of 13




        16.     The “party seeking removal does not need to establish what damages the plaintiff

will recover, but only how much is in controversy between the parties. A removing defendant need

not confess liability in order to show that the controversy exceeds the threshold.” Roppo, 849 F.3d

at 579 (citing Spivey v. Vertrue, Inc., 528 F.3d 982, 986 (7th Cir. 2008)) (emphasis added). “When

a defendant seeks federal-court adjudication, the defendant’s amount-in-controversy allegation

should be accepted when not contested by the plaintiff or questioned by the court.” Id.

        17.     Here, Plaintiff’s claims meet the jurisdictional threshold set forth in Section

1332(d)(6) in that, if awarded, the aggregate amount of the damages and other relief sought by the

putative class would exceed $5,000,000, exclusive of interest and costs.

        18.     Where, as here, a complaint fails to plead a specific amount of damages or disclaim

an amount of damages in excess of $5,000,000, the party seeking removal need only make a

plausible allegation that the amount in controversy exceeds the jurisdictional threshold. Dart

Cherokee, 135 S. Ct. at 554.

        19.     A party seeking to remove under CAFA must establish the amount in controversy

by showing “a reasonable probability that the stakes exceed the minimum.” Brill v. Countrywide

Home Loans, Inc., 427 F.3d 446, 449 (7th Cir. 2005). “Once the proponent of jurisdiction has set

out the amount in controversy, only a ‘legal certainty’ that the judgment will be less forecloses

federal jurisdiction.” Id. at 448-49 (citing Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283

(1938)).

        20.     CAFA’s legislative history makes clear that doubts regarding the maintenance of

class actions in state or federal court should be resolved in favor of federal jurisdiction. See, e.g.,

S. Rep. No. 109-14, at *43, as reprinted in 2005 WL 627977 (“[o]verall, new section 1332(d) is

intended to expand substantially federal court jurisdiction over class actions”); see also Dart



                                                  4
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1         Page 5 of 13




Cherokee, 135 S. Ct. at 550 (“no antiremoval presumption attends cases invoking CAFA, which

Congress enacted to facilitate adjudication of certain class actions in federal court”).

        21.     The Complaint seeks relief for purported violations of the Illinois Biometric

Information Privacy Act, 740 ILCS 14/1 et seq. (“BIPA”). See Ex. A1 ¶¶ 75-87.

        22.     Plaintiff specifically alleges Defendant violated BIPA via the use of Defendant’s

virtual try-on feature, which purportedly collected Plaintiff’s (and putative class members’) facial

geometry scans without first: (a) obtaining consent to use their biometrics; (b) providing written

notice of Defendant’s use of biometrics; and (c) making a written biometrics policy establishing a

retention schedule and guidelines for permanent deletion of biometric data available, and actually

adhering to that retention schedule with respect to the deletion of Plaintiff’s and the putative class

members’ biometric data. Id. ¶¶ 17-18, 83-86.

        23.     Plaintiff seeks “liquidated damages of $1,000 per negligent violation, $5,000 per

willful or reckless violation, or actual damages, whichever is greater, for each violation of BIPA,”

see id. Count I Prayer for Relief, as well as “all damages available to Plaintiff and the class

available under applicable law, including statutory or liquidated damages.” Id. Count II Prayer for

Relief. Moreover, the Complaint also seeks injunctive relief “requiring Defendant to make

disclosures consistent with the Act and enjoining further unlawful conduct.” Id. Count II Prayer

for Relief. Lastly, the Complaint also seeks Plaintiff’s attorney’s fees and expenses. Id.

        24.     As a threshold matter, a removing defendant may aggregate all of a plaintiff’s

claims to determine the total amount in controversy. See 28 U.S.C. § 1332(d)(6) (under CAFA,

the claims of the individual class members shall be aggregated to determine whether the matter in

controversy exceeds $5,000,000, exclusive of interest and costs).

        25.     The Complaint does not disclaim an amount in controversy in excess of $5,000,000.



                                                  5
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1           Page 6 of 13




        26.     BIPA provides for liquidated damages of $1,000 for each negligent violation. 740

ILCS 14/20(1). In addition, BIPA also provides for liquidated damages of $5,000 for each

intentional or reckless violation. 740 ILCS 14/20(2).

        27.     Here, Plaintiff alleges Defendant “disregarded” its obligations under BIPA and

further “disregarded the Class’ privacy rights.” See Ex. A1 ¶¶ 65, 69. That allegation, in

conjunction with Plaintiff’s Prayer for Relief under 740 ILCS 14/20(2), demonstrates that Plaintiff

is seeking the greater of actual damages or $5,000 for each alleged BIPA violation.

        28.     The amount of damages sought plausibly could include the combined total of the

statutory damages for each member of the putative class. 28 U.S.C. § 1332(d)(6) (under CAFA,

“claims of the individual class members shall be aggregated to determine whether the matter in

controversy exceeds . . . $5,000,000, exclusive of interest and costs”). Therefore, the total of these

statutory damage amounts during the relevant period makes up the plausible damages at issue here.

        29.     Plaintiff also seeks to represent a class of “[a]ll persons who had their biometric

identifiers, facial geometry, faceprints, or facial data captured, collected, or received by Defendant

while residing in Illinois from five years preceding the date of filing of this action through the date

a class is certified in this action.” Ex. A1 ¶ 70. The initial investigation conducted by the

undersigned indicates at least 1,000 individuals located in Illinois may have used Defendant’s

virtual try-on feature between July 2020 (when the feature was first made available) and June 17,

2021 (the date the State Court Action was filed). See Declaration of Samantha Kitain in Support

of Notice of Removal, attached as Exhibit B ¶ 7. Accordingly, for purposes of CAFA

aggregation 1, there are at least 1,000 members of the putative class alleged by Plaintiff. Therefore,




1 Defendant makes this representation with respect to CAFA removal only and does not concede the
putative class size the for purposes of numerosity under Rule 23 of the Federal Rules of Civil Procedure.

                                                   6
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1         Page 7 of 13




the aggregate amount of liquidated damages for all individuals in the putative class, each at $5,000

or more, exceeds $5 million.

        30.     In addition, Plaintiff seeks an award of “reasonable attorneys’ fees and costs

incurred in this litigation.” Ex. A1 Count II Prayer for Relief.

        31.     Together, by joining their claims in one action, Plaintiff and her purported class

have placed in controversy at least $5,000,000 in damages.

        32.     The $5,000,000 amount in controversy threshold is thus satisfied for purposes of

satisfying 28 U.S.C. § 1332(d)(6).

        III.    The Court Should Not Decline to Exercise Jurisdiction Over This Action.

        33.     Pursuant to 28 U.S.C. § 1332(d)(3), a district court may decline to exercise

jurisdiction over a class action in which greater than one-third but less than two-thirds of the

members of all proposed plaintiff classes in the aggregate and the primary defendants are citizens

of the State in which the action was originally filed.

        34.     Plaintiff cannot satisfy Section 1332(d)(3), as Plaintiff submits that all putative

class members are Illinois citizens. Ex. A1 ¶ 70. It is therefore impossible for less than two-thirds

of the members of the putative class to be Illinois citizens. Further, Defendant is a citizen of New

York. Id. ¶ 2. This action was originally filed in the State of Illinois. See generally id. Thus, this

Court should not decline to exercise jurisdiction based on Section 1332(d)(3).

        35.     Pursuant to 28 U.S.C. § 1332(d)(4), a district court shall decline to exercise

jurisdiction over a class action where two-thirds or more of the members of all proposed plaintiff

classes in the aggregate, and the primary defendants, are citizens of the State in which the action

was originally filed, or where:




                                                  7
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1         Page 8 of 13




                a.      greater than two-thirds of the members of all proposed plaintiff
                        classes in the aggregate are citizens of the State in which the
                        action was originally filed;

                b.      at least one defendant is a defendant:

                        i.      from whom significant relief is sought by members of
                                the plaintiff class;

                        ii.     whose alleged conduct forms a basis for the claims
                                asserted by the proposed plaintiff class; and

                        iii.    who is a citizen of the State in which the action was
                                originally filed; and

                c.      principal injuries resulting from the alleged conduct of each
                        defendant were incurred in the State in which the action was
                        originally filed; and

                d.      during the three-year period preceding the filing of that class
                        action, no other class action has been filed asserting the same or
                        similar factual allegations against any of the defendants on
                        behalf of the same or other persons.

        36.     The factors outlined in Section 1332(d)(4) are not present here. By its terms, 28

U.S.C. § 1332(d)(4) cannot be met where no defendant is a citizen of the state where the action

was originally filed. Thus, this Court should not decline to exercise jurisdiction over this action.

              PLAINTIFF HAS ALLEGED CONCRETE, MATERIAL HARMS
                SUFFICIENT TO ESTABLISH ARTICLE III STANDING

        37.     Defendant bears the burden of establishing this Court has jurisdiction. Tri-State

Water Treatment, Inc. v. Bauer, 845 F.3d 350, 352-53 (7th Cir. 2017) (explaining “the party

seeking removal . . . bears the burden of establishing federal jurisdiction”). Article III standing is

a component of the jurisdictional analysis. Collier v. SP Plus Corp., 889 F.3d 894, 896 (7th Cir.

2018) (“As the party invoking federal jurisdiction, [defendant] had to establish that all elements of

jurisdiction—including Article III standing—existed at the time of removal.”).

        38.     For a defendant to establish plaintiff has Article III standing, a defendant must

demonstrate plaintiff alleges an injury-in-fact that was caused by defendant and that is redressable

                                                  8
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1               Page 9 of 13




by this Court. Groshek v. Time Warner Cable, Inc., 865 F.3d 884, 886 (7th Cir. 2017) (quoting

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)) (“The ‘irreducible constitutional

minimum of standing’ consists of three elements: injury-in-fact, causation, and redressability.”).

        39.      For an injury to qualify as an injury-in-fact, it must be “concrete and particularized”

and “actual and imminent, not conjectural or hypothetical.” Spokeo, Inc. v. Robbins, 136 S. Ct.

1540, 1548 (2016); TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 210 L. Ed. 2d 568, 595 (2021)

(“No concrete harm, no standing.”).

        40.      For an injury to be concrete, it “must be “‘de facto’; that is, it must actually exist.”

Id. at 1548 (quoting BLACK’S LAW DICTIONARY 479 (9th ed. 2009)). A “bare procedural violation,

divorced from any concrete harm” does not qualify as an injury-in-fact. Id. at 1549. However, a

procedural statutory violation may constitute an injury-in-fact on its own if the legislature has

elevated a de facto injury that was “previously inadequate in law” “to the status of [a] legally

cognizable injur[y].” Lujan, 504 U.S. at 578. Nonetheless, a statutory violation only causes an

injury that is concrete for Article III standing purposes if it presents an “‘appreciable risk of harm’

to the underlying concrete interest that [the legislature] sought to protect by enacting the statute.”

Groscheck, 865 F.3d at 887 (quoting Meyers v. Nicolet Rest. of De Pere, LLC, 843 F.3d 724 (7th

Cir. 2016)).

        41.      Here, Plaintiff has alleged the type of “concrete” injury-in-fact that courts within

the Seventh Circuit have held sufficiently conferred Article III standing in BIPA cases. 2

        42.      The Seventh Circuit addressed the question of Article III standing in the context of

BIPA in Bryant v. Compass Group USA, Inc., 958 F.3d 617 (7th Cir. 2020). There, the Seventh



2  As before, this discussion of injury is limited to whether Plaintiff has alleged an injury-in-fact sufficient
to confer Art. III jurisdiction. Defendant hereby contests that Plaintiff has suffered an “actual injury”—or
is an “aggrieved party” under BIPA—and reserves the right to raise such an argument at a later date.

                                                       9
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1         Page 10 of 13




Circuit held the failure to provide notice and/or obtain consent prior to the collection of biometric

information or biometric identifiers both inflict a personal privacy injury sufficient to establish the

Article III “injury-in-fact” prong of the standing analysis for Section 15(b) claims. Id. at 626.

        43.     More recently, the Seventh Circuit again addressed Article III standing in the BIPA

context in Fox v. Dakkota Integrated Sys., 980 F.3d 1146 (7th Cir. 2020). In Fox, the Seventh

Circuit held the failure to comply with Section 15(a)’s requirements—regarding the retention and

destruction of a plaintiff’s biometric identifiers or biometric information in violation of BIPA

Section 15(a)—constitutes a cognizable injury-in-fact sufficient to confer standing for Section

15(a) claims. In so holding, the Fox court reasoned the improper retention of biometric identifiers

or biometric information beyond the time limitations set forth in the statute inflicts a personal

privacy injury in the same sense that improper collection does. Id. at 1155.

        44.     Here, as in Bryant, Plaintiff alleges a concrete injury-in-fact under Section 15(b).

Indeed, Plaintiff claims Defendant violated Section 15(b) by failing to obtain written releases as

required by Section 15(b)(3), and by failing to inform Plaintiff and the Class in writing of the

information required to be disclosed under Section 15(b)(1) and (2). See Ex. A1 ¶ 84.

        45.     Similarly, as in Fox, Plaintiff also alleges a concrete injury-in-fact under BIPA

Section 15(a). Plaintiff claims Defendant “lacks retention schedules and guidelines for

permanently destroying Plaintiff’s and the Class’s biometric data and has not and will not destroy

Plaintiff’s or the Class’s biometric data as required by BIPA.” Id. ¶ 17 (emphasis added). Plaintiff

further claims “Plaintiff and the putative Class are aggrieved by Defendant’s failure to destroy

their biometric data when the initial purpose for collecting or obtaining such data has been

satisfied or within three years of the consumers’ last interactions with the company.” Id.

(emphasis added).



                                                  10
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1         Page 11 of 13




        46.     Thus, based on the allegations in the Complaint, Plaintiff has adequately alleged

the existence of a “concrete” injury-in-fact sufficient to confer Article III standing in this Court as

it relates to both of Plaintiff’s BIPA Sections 15(a) and 15(b) claims against Defendant in this case.

                                 PROCEDURAL COMPLIANCE

        47.     In accordance with the requirements of 28 U.S.C. § 1446(b), a Notice of Removal

should be filed within thirty (30) days after service of the Summons and Complaint on a defendant.

        48.     Here, the State Court Docket and Affidavit of Service reflect that a copy of the

Summons and Complaint was served on July 1, 2021. See Ex. A4.

        49.     Pursuant to 28 U.S.C. § 1441 et seq., the right exists to remove this case from the

State Court to the U.S. District Court for the Central District of Illinois, which embraces the place

where the action is currently pending.

        50.     The U.S. District Court for the Central District of Illinois embraces the county in

which the State Court action is now pending (i.e., Sangamon County); thus, this Court is a proper

venue for this action pursuant to 28 U.S.C. § 93(b).

        51.     No previous application has been made for the relief requested herein.

        52.     Pursuant to the provisions of 28 U.S.C. § 1446(a), attached hereto are copies of all

process, pleadings, and orders served upon Defendant; the Class Action Complaint, bearing case

number 2021 L 000101, filed in the Circuit Court of Sangamon County, Illinois (see Exhibit A1,

attached); and the Affidavit of Service (see Exhibit A4, attached).

        53.     Written notice of the filing of this Notice of Removal will be served upon counsel

for Plaintiff as required by law.

        54.     A true and correct copy of this Notice of Removal will be filed with the clerk of the

State Court, as required by law, and served upon counsel for Plaintiff.



                                                  11
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1    Page 12 of 13




                                                   Respectfully submitted,

 DATED: July 30, 2021                              BLANK ROME LLP

                                                   s/ Jeffrey N. Rosenthal
                                                   Jeffrey N. Rosenthal, Esq.
                                                   One Logan Square
                                                   130 North 18th Street
                                                   Philadelphia, PA 19103
                                                   Tel.: (215) 569-5553
                                                   Fax: (215) 832-5533
                                                   Email: Rosenthal-J@BlankRome.com

                                                   Andrew Schrag, Esq., Ill. Bar No. 6306943
                                                   (motion for admission forthcoming)
                                                   444 W. Lake Street, Suite 1650
                                                   Chicago, IL 60606
                                                   Tel.: (312) 776-2521
                                                   Fax: (312) 264-2461
                                                   Email: ASchrag@BlankRome.com


                                                   David J. Oberly, Esq.
                                                   (motion for admission forthcoming)
                                                   1700 PNC Center
                                                   201 E. Fifth Street
                                                   Cincinnati, Ohio 45202
                                                   Tel.: (513) 362-8711
                                                   Fax: (513) 362-8798
                                                   Email: DOberly@BlankRome.com

                                                   Attorneys for Defendant,
                                                   Tarte, Inc.




                                              12
162411.00601/126442067v.1
                            3:21-cv-03180-SEM-TSH # 1         Page 13 of 13




                                  CERTIFICATE OF SERVICE

        I, Jeffrey N. Rosenthal, Esquire, hereby certify that, on July 30, 2021, I electronically filed

the foregoing Notice of Removal of Defendant Tarte, Inc. with the Court via the ECF System, it

is available for viewing and downloading from the ECF system, and a true and correct copy was

served to all counsel of record registered with the ECF system.

                                                       BLANK ROME LLP

                                                       s/ Jeffrey N. Rosenthal
                                                       Jeffrey N. Rosenthal, Esq.

                                                       Attorney for Defendant,
                                                       Tarte, Inc.




                                                  13
162411.00601/126442067v.1
